The question in this case we conceive to be substantially the same with that decided in the Wilmington, Columbia and Augusta R. R. Co. v.Commissioners of Brunswick.
We do not think it was desired that we should pass on the liabilities to the payment of the tax as between the Bridge Company and its lessees, the railroad companies. We conceive the question intended to be presented to be, whether the tax levied under a valuation of the franchise of the Bridge Company under the act of 1871-'72, chap. 115, by the Governor and his associates exempts the Bridge Company from taxation upon its real estate as valued by the township trustees, subject to the revision of the county commissioners under the general law providing for the taxation of all real estate by an uniform rule. In the case cited, we have decided that the plaintiff's company is not exempt, and it is unnecessary to go over the reasoning again.